Citation Nr: 1040017	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, 
Montana


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for emergency treatment on October 8, 2003 at 
St. Francis Hospital, Colorado Springs, Colorado.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel










INTRODUCTION

The Veteran served on active duty from May 1958 to April 1962.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 determination by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) located in Ft. 
Harrison, Montana, that denied the claim for reimbursement for, 
or payment of, unauthorized medical expenses for emergency 
treatment on October 8, 2003 at St. Francis Hospital, Colorado 
Springs, Colorado.  In July 2008, the Board remanded the case for 
the Veteran to be scheduled for a travel Board hearing; that 
hearing has not been conducted and thus the case must again be 
remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the Board's previous remand, in his June 2006 
substantive appeal, the Veteran specifically indicated that he 
wished to be scheduled for a travel Board hearing before a 
Veterans Law Judge of the Board sitting at the Denver, Colorado, 
Regional Office (RO).  In correspondence directed to the RO in 
July 2006, he indicated his continued desired for a "face-to-
face" hearing rather than a videoconference hearing.  

The Veteran was scheduled for a travel Board hearing on August 
24, 2010.  The claims folder contains a report of contact dated 
August 6, 2010, in which the Veteran indicated that he was unable 
to attend the August hearing but wished to be rescheduled as soon 
as possible.  There is no indication in the file that the Veteran 
was rescheduled for a hearing.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only after 
affording the claimant an opportunity for a hearing. 38 U.S.C.A. 
§ 7104.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  The Board also recognizes its duty under law to 
ensure that the RO complies with remand orders of the Board or 
the Court.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the Denver, Colorado, RO before a 
Veterans Law Judge of the Board, as soon as 
it may be feasible.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


